A person whose interest may be adversely affected by a potential judgment must be made a party in a CPLR article 78 proceeding (see CPLR 1001 [a]; Matter of Martin v Ronan, 47 NY2d 486, 490 [1979]; Matter of Cybul v Village of Scarsdale, 17 AD3d 462, 463 [2005]; cf. Matter of Red Hook/Gowanus Chamber of Commerce v New York City Bd. of Stds. & Appeals, 49 AD3d 749 [2008] [decided herewith]). Here, the Supreme Court, after correctly balancing the factors articulated in CPLR 1001 (b) (see Matter of Red Hook/Gowanus Chamber of Commerce v New York City Bd. of Stds. & Appeals, 5 NY3d 452 [2005]), properly dismissed the proceeding for failure to timely join the landowners as necessary parties (see Matter of Cybul v Village of Scarsdale, 17 AD3d 462, 463 [2005]; Matter of East Bayside Homeowners Assn., Inc. v Chin, 12 AD3d 370, 371 [2004]; Matter of Ferruggia v Zoning Bd. of Appeals of Town of Warwick, 5 AD3d 682 [2004]; Matter of Long Is. Pine Barrens Socy. v Town of Islip, 286 AD2d 683 [2001]; Matter of Karmel v White Plains Common Council, 284 AD2d 464, 465 [2001]).
The petitioners’ remaining contentions are unpreserved for appellate review, without merit, or need not be reached in light of our determination. Skelos, J.P., Santucci and Garni, JJ., concur.